568 So.2d 544 (1990)
Neil S. SCHWARTZ, et al., Appellants,
v.
SPECTRATECH INK COMPANY, etc., Appellee.
No. 89-2353.
District Court of Appeal of Florida, Fifth District.
October 25, 1990.
*545 Edward L. Scott, Ocala, for appellants.
James L. Richard of Richard & Blinn, Ocala, for appellee.
PER CURIAM.
This is the appeal from a final judgment in favor of appellee for goods sold. We reverse. There is no substantial competent evidence in the record to support liability on the part of the individual defendants to pay the debt of the corporation to whom the goods were supplied. Even if all the testimony of appellants were discounted and all the testimony of appellee (i.e., that they "felt like" their company was dealing with the individuals) were believed, the record is unrefuted that appellee was on notice from the inception of the business relationship that appellants' business was organized and doing business as a corporation. Appellee's invoices were routinely paid with corporate checks. The discrepancy in the corporate name on the corporate checks ("ing" was omitted from "Total Screen Printing Supply, Inc.") is not a sufficient basis to ignore the corporate form. Evidence submitted that the shareholders of this closely held corporation did not hold formal annual meetings is not an adequate basis to pierce the corporate veil. See Eagle v. Benefield-Chappell, Inc., 476 So.2d 716, 719 (Fla. 4th DCA 1985).
REVERSED with instructions to enter judgment in favor of defendants.
HARRIS, PETERSON and GRIFFIN, JJ., concur.